Title: To James Madison from James Monroe, 8 November 1795
From: Monroe, James
To: Madison, James


Dear SirParis Novr. 8. 1795.
The gentn. (Mr Murray) by whom my letters are forwarded was detained longer by contrary winds in Engld. than was expected. I endeavor however to repr. the injury of delay in my other communications by adding to them what intervenes before his departure.
The govt. is now completely organised in all its departments, & its effect the happiest that can be conceived upon the publick opinion. What it will be upon publick measures time only will unfold: but as the opinion is formed upon circumstances, wh. grow out of the organization & the apparent tone of each department, it furnishes ground for hope that its effect upon measures will not be less salutary. The division into two branches has given a check to the spirit of faction, which neither reason philosophy nor a regard for publick or personal safety could yeild. In the House of Antients you see the members sitting like those in the Senates of our respective States, quiet & without any think [sic] to do: Whilst the messengers of State keep a vigilant eye upon every Spectator, & if the slightest indecency passes, or disrespect is shewn, by wearing a hat or otherwise by any one it is immediately notic’d & corrected. As this was the chamber of the late Convention where a different style was observed the difference strikes the Spectators with amazement. And in the other house the contrast is almost as great, for the manner of debate is more formal & tranquil, & the delay in passing laws much greater, whereby more time will be given for reflection and the laws themselves be wiser of course.
Reubell, Lariveillére Lepeaux, Barras, Latourneur & Carnot are in the Directoire. Sieyes was appointed but declined as he likewise did afterwards the office of foreign affrs. The ministers are in general wise men & sound to the revolution. Merlin de Douai is minister of justice wh. means Home Department. Truguet of Marine, LaCroix of foreign affrs. Benezeck of the interior, wh. means publick arsenals, founderies, &ca &ca. The minister of finance is said to be an able man in that line—his name I forget.
I find by the king of England’s speech that the president has ratified the treaty. This is the only intelligence I have of it. If the administration had tried to get better terms it might—but to have done so would have condemned what was already done. If you mean to do anything you should call for my correspondence and publish it. It will be objected to as indelicate to me but do not regard this. Unless it be seen some things will never be known which cod. not fail to produce an important effect. I should be attacked but I think not injured and the publick essentially benefited. Be assured I am not anxious about my place and think the most use possible should be made of me for the publick good. To evade it all kind of tricks & artifices will be practiced, but these it is to be presumed will not succeed. To read a dispatch of the French minister handed by the British was not right but to be the dupe of that trick was worse let the merit of the poor victim be what it may. I think P. has succeeded in Spain in some way or other whereby the Missisipi will be opened. This I infer from his letters to me he was certainly duped by Jay tho’ a sensible and worthy man. If you do not shake this party off its caprices will hereafter pass for wisdom and the virtuous efforts of the patriots for turbulence—but you are on the ground and know best what to do.
Your furniture, consisting of a bed of crimson damask, bedstead & mattrasses, 2. carpets & curtains for six windows have been forwarded hence sometime since for Havre. They will probably sail with this. Yr. china will soon be forwarded. I beg of you to send me a list of whatever you want, in furniture books &ca leaving it to me to procure & send them as I find convenient. At leasure I shall make better bargains & especially as I shall buy for you when I buy for myself.
